DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3, 8-12, 31-34, and 36 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, 16, 18, and 20-21, directed to a non-elected invention, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/21/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amber Cox on 03/16/22. The claims have been amended to better distinguish over the prior.


Claims 4-6, 15, 17, and 35 are have been cancelled.

1.	(Currently Amended)	A tissue expander comprising: 
a flexible shell defining a cavity configured to receive a fluid therein and to expand and contract upon introduction and removal, respectively, of the fluid into the cavity, the shell including a posterior side and an anterior side having an apex, 
wherein the anterior side includes a plurality of ridges disposed circumferentially about the apex, the plurality of ridges including two channels connecting two adjacent ridges, wherein the two channels each extend radially outward and are disposed at least 45° apart about a circumference of the shell, and wherein each ridge curves in an arc about the apex to define a length from a first end of the ridge to a second end of the ridge, each ridge having a width shorter than the length of each respective ridge.

14.	(Currently Amended)	A tissue expander, comprising: 
a flexible shell defining a cavity configured to receive a fluid therein and to expand and contract upon introduction and removal, respectively, of the fluid into the cavity, the shell including: 
a plurality of ridges, each ridge having a uniform height and curving along a surface of the shell in an arc around an apex to define a first end of the ridge to a second end of the ridge, and each ridge having a width shorter than the length of the respective ridge; and
[[a]] two channels from a plurality of channels connecting adjacent ridges, wherein the two channels each extend radially outward and are disposed at least 45° apart about a circumference of the shell;


20.	(Currently Amended)	The tissue expander of claim [[17]] 14, wherein the plurality of channels are disposed in a staggered configuration.

34.	(Currently Amended)	A tissue expander comprising: 
a flexible shell defining a cavity configured to receive a fluid therein and to expand and contract upon introduction and removal, respectively, of the fluid into the cavity, the shell including a posterior side and an anterior side having an apex, 
wherein the anterior side includes a plurality of ridges disposed circumferentially about the apex, the plurality of ridges including two channels connecting two adjacent ridges, wherein the two channels each extend radially outward and are disposed at least 45° apart about a circumference of the shell, and wherein each ridge curves about the apex to define an arc length from a first end of the ridge to a second end of the ridge, each ridge having a width shorter than the arc length of each respective ridge; and
wherein the anterior side includes a port integrated into the shell.
Reasons for Allowance
Claims 1, 3, 8-12, 14, 16, 18, 20-21, 31-34, and 36 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a tissue expander that includes the combination of recited limitations in claims 1, 14, and 34.
Prior art reference Chu discloses the invention as substantially claimed (Figs. 3a-c; Par. 0070-0073), but fails to further disclose wherein the at least one channel includes two channels connecting two adjacent ridges, wherein each extending radially outward, the two channels being disposed at least 45° apart about a circumference of the shell.

Prior art reference Brennan discloses surface topographies wherein the at least one channel includes two channels connecting two adjacent ridges (Fig. 1a). However, Brennan fails to further teach wherein each channel extending radially outward, and the two channels being disposed at least 45° apart about a circumference of the shell.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Furthermore, a teaching reference with this missing structure could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         


/RICHARD G LOUIS/Primary Examiner, Art Unit 3771